IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40316

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 532
                                                 )
       Plaintiff-Respondent,                     )     Filed: June 10, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
CRISTIAN ALBERTO GONZALEZ,                       )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Lynn G. Norton, District Judge.

       Order denying Idaho         Criminal    Rule   35    motion    for   reduction   of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Cristian Alberto Gonzalez pled guilty to felony intimidating, impeding, influencing, or
preventing the attendance of a witness, Idaho Code §§ 18-2604(3), 18-204. The district court
sentenced Gonzalez to a unified term of four years, with one year determinate, but suspended the
sentence and placed Gonzalez on probation. Subsequently, Gonzalez violated his probation.
The district court revoked probation, executed the underlying sentence, and retained jurisdiction.
Following a period of retained jurisdiction, the district court suspended Gonzalez’s sentence and
again placed him on probation. After Gonzalez violated his probation a second time, the district
court revoked probation and executed the underlying sentence. Gonzalez filed an Idaho Criminal




                                                1
Rule 35 motion for reduction of his sentence, which the district court denied. Gonzalez appeals,
contending the district court abused its discretion by denying his motion.
       A motion for reduction of sentence under Rule 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Gonzalez’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Gonzalez’s
Rule 35 motion is affirmed.




                                                2